Citation Nr: 1645048	
Decision Date: 11/23/16    Archive Date: 12/09/16

DOCKET NO.  13-31 050	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), and if so, whether the claim should be granted.

2.  Entitlement to non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Agent, Christopher Loiacono


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to March 1962.  This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2011 and November 2015 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Chicago, Illinois.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the Chicago RO (Travel Board hearing) in July 2016.  A transcript of the hearing is of record.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  While the Veteran has claimed entitlement to service connection for PTSD, the record shows he has also been diagnosed with other psychiatric disorders.  Accordingly, the Board has recharacterized the claim as reflected on the title page. 

Although the RO ultimately determined that new and material evidence had been submitted to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board notes the Veteran's claim of entitlement to non-service-connected pension benefits was denied by the RO in a November 2015 decision.  The Veteran subsequently perfected an appeal with respect to this issue by timely filing a notice of disagreement and a VA Form 9, substantive appeal.  As such, the issue is in appellate status and will be addressed by the Board.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to non-service-connected pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A September 2005 rating decision denied the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to unestablished facts necessary to substantiate the claim for service connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court also emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The Veteran's claim for service connection for an acquired psychiatric disorder, claimed as PTSD, was denied in a September 2005 rating decision by the Chicago RO on the basis that there was no evidence of psychiatric treatment in service or a post-service diagnosis of PTSD.  The Veteran did not appeal the September 2005 decision or submit any pertinent evidence within the appeal period.  The evidence of record at the time of the September 2005 decision included the Veteran's claim and lay statements, his DD 214 separation document, and his service treatment records (STRs).  

Evidence received subsequent to the September 2005 decision includes additional statements by the Veteran relating to his claimed in-service stressor, post-service treatment notes containing diagnoses of PTSD, depression, bipolar disorder, psychosis, and anxiety, as well as a December 2015 letter by a physician indicating a potential connection between the Veteran's PTSD diagnosis and his service.  The Board again notes that the evidence received subsequent to the September 2005 decision is presumed to be credible in determining whether the claim should be reopened.  Because the above-described evidence was not previously considered, is not cumulative or redundant, and relates directly to whether the Veteran has an acquired psychiatric disorder that is related to service, the Board has determined that reopening of the claim for service connection for an acquired psychiatric disorder is warranted.

ORDER

New and material evidence having been presented, reopening of the Veteran's claim for service connection for an acquired psychiatric disorder is granted.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims are decided.

To date, the Veteran has not been afforded a VA examination relating to his claim of entitlement to service connection for an acquired psychiatric disorder.  The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  

The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the medical evidence of record includes diagnoses of PTSD, depression, psychosis, bipolar disorder, and anxiety.  The Veteran has asserted his psychiatric symptoms are related to service.  Specifically, he has contended his symptoms stem from an in-service incident when, in December 1961, he was assigned to fly on an airplane transporting an Army missile from Okinawa to Hawaii.  He stated that during the flight, two engines on the right side of the plane caught fire, necessitating an emergency landing.  He stated he experienced extreme fear that the missile, also on the right side of the plane, would explode.  He stated he and another service member had their life vests on and were prepared to jump into the Pacific Ocean if instructed.  He asserts that since this incident, he has had problems sleeping, drug abuse, alcoholism, agitation, and depression.  Post-service medical records show the Veteran has reported nightmares and flashbacks related to this incident.  Under these circumstances, the Board finds a remand is warranted in order to afford the Veteran a VA examination pursuant to McLendon.

The Board notes the Veteran's claimed in-service stressor occurred more than 50 years ago.  As such, additional records requests are highly unlikely to either confirm or refute the occurrence of the described December 1961 incident.  Upon a review of the entire record, to include the Veteran's own lay accounts, which have remained consistent throughout the period of the claim, the Board finds the evidence is at least in equipoise as to whether the December 1961 incident did, in fact, occur.  As such, the VA examiner on remand will be instructed to presume the Veteran's account of the December 1961 incident is credible.

The Board acknowledges the Veteran submitted a December 2015 letter by Dr. D.N., a VA psychiatrist.  Dr. D.N. stated the Veteran had undergone mental health treatment by VA since 2003, and had been diagnosed with PTSD, believed to be secondary to an accident experienced while serving in the military.  

The Board notes, importantly, that although Dr. D.N. alluded to the Veteran having previously been diagnosed with PTSD, he did not state that he, himself, had diagnosed PTSD, nor did he explain how the Veteran's psychiatric symptoms were related to his in-service accident.  

Under these circumstances, the Board finds that PTSD should be confirmed or ruled pursuant to the medical examination requested by the Board in this remand.
 
With regard to the Veteran's claim of entitlement to non-service-connected pension benefits, in his July 2016 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at his local RO (Travel Board hearing).  Although the Veteran testified at an August 2016 hearing regarding his claim for service connection for an acquired psychiatric disorder, his claim for non-service-connected pension benefits was not addressed.  Upon a review of the record, there is no indication the Veteran was ever scheduled for a Travel Board hearing relating to this claim or that he intended to withdraw his hearing request (if he wishes to do so, he should do so in writing).  

Accordingly, as the RO schedules Travel Board hearings, a remand is warranted for the RO to schedule the Veteran for his desired hearing.
 
Accordingly, this case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

The Veteran himself should submit any additional new pertinet records that the VA does not have. 

2.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the nature and etiology of any acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should identify all acquired psychiatric disorders present during the period of the claim.  The examiner should specifically confirm or rule out a diagnosis of PTSD.
 
If the examiner determines that any acquired psychiatric disorder, to include PTSD, has been present for any portion of the period of the claim, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that this problem is etiologically related to the Veteran's military service.

In providing this opinion, the examiner must address the Veteran's account of a December 1961 incident in which he was a passenger on an airplane which caught fire while carrying an Army missile from Okinawa to Hawaii.  For purposes of his or her opinion, the examiner must assume the Veteran's account of the December 1961 incident is accurate.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, schedule the Veteran for a Travel Board hearing regarding his claim of entitlement to non-service-connected pension benefits, in accordance with the docket number of his appeal.  The RO must verify the Veteran's current address and provide him adequate notice of the scheduled hearing.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


